UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5163



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DANIEL E. BOYD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:06-cr-00137-RLW)


Submitted:   May 14, 2007                  Decided:   June 15, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Acting Federal Public Defender, Carolyn V.
Grady, Assistant Federal Public Defender, Richmond, Virginia, for
Appellant. Chuck Rosenberg, United States Attorney, Peter S.
Duffey, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Daniel E. Boyd was convicted by a jury of one count of

conspiracy to possess ammunition by a convicted felon, in violation

of 18 U.S.C. § 371 (2000); and one count of being a felon in

possession of ammunition, in violation of 18 U.S.C. § 922(g)(1)

(2000), and was sentenced to a total of 120 months’ imprisonment.

On appeal, Boyd raises two issues.      For the following reasons, we

affirm.

           First, Boyd argues that the district court erroneously

denied his innocent and transitory possession jury instruction. We

find no error in the district court’s decision to deny Boyd’s

request as we have previously rejected this instruction in § 922(g)

cases.    United States v. Gilbert, 430 F.3d 215, 218-20 (4th Cir.

2005).

           Second, Boyd asserts that his sentence is unreasonable.

This court reviews the imposition of a sentence for reasonableness.

United States v. Booker, 543 U.S. 220, 260-61 (2005); United

States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005).         After

Booker, a district court is no longer bound by the range prescribed

by the Sentencing Guidelines.   Hughes, 401 F.3d at 546.     However,

in imposing a sentence post-Booker, courts still must calculate the

applicable Guidelines range after making the appropriate findings

of fact and consider the range in conjunction with other relevant

factors under the Guidelines and 18 U.S.C.A. § 3553(a) (West 2000


                                - 2 -
& Supp. 2006).    United States v. Moreland, 437 F.3d 424, 432 (4th

Cir.), cert. denied, 126 S. Ct. 2054 (2006).             This court will

affirm a post-Booker sentence if it “is within the statutorily

prescribed   range    and   is   reasonable.”     Id.   at   433   (internal

quotation marks and citation omitted).          “[A] sentence within the

proper advisory Guidelines range is presumptively reasonable.”

United States v. Johnson, 445 F.3d 339, 341 (4th Cir. 2006).

          Here,      the    district   court    explicitly    treated   the

Guidelines as advisory, and sentenced Boyd only after considering

the Sentencing Guidelines, the § 3553(a) factors, and counsel’s

arguments. Although the district court did not recite facts to

support each § 3553(a) factor, the court need not “robotically tick

through § 3553(a)’s every subsection” or “explicitly discuss every

§ 3553(a) factor on the record.”           Johnson, 445 F.3d at 345.     We

thus conclude that Boyd’s sentence is reasonable.

          We therefore affirm Boyd’s conviction and sentence.            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 3 -